PER CURIAM.
We have for review the complaint of The Florida Bar and the referee’s report regarding ethical breaches by T. Michael Price. We have jurisdiction. Art. V, § 15, Fla. Const. We approve the report.
The Florida Bar filed a complaint against Price containing a number of allegations, paraphrased below, concerning his practice of law in federal bankruptcy court.
—United States Bankruptcy Judge Timothy Corcoran wrote The Florida Bar concerning his belief that Price was appearing in court while under the influence of either drugs or alcohol. Price at times would become “hostile, abrasive and belligerent to the court, his clients, and other attorneys.” He engaged in “illogical, rambling and nonsensical presentations” and would “stare off into the distance.”
—The court reporter, all employees of the clerk’s office, and others have noticed an odor of alcohol on Price’s breath during appearances at court.
—The judge wrote a second letter to The Bar stating that Price was clearly impaired during two hearings on November 27, 1990.
—Price failed to appear at hearings set for orders to show cause on December 11, 1990. The court rescheduled the hearings for January 22, 1991. Price failed to appear. He also failed to appear at a hearing on January 29. All three hearings were reset for February 7. Price appeared late, was under the influence of alcohol or drugs. The judge wrote a third letter to The Bar concerning Price’s conduct at the February 7 hearings.
—At Price’s hearing before The Florida Bar’s grievance committee on September 16, 1991, he arrived more than fifteen minutes late and admitted he had drunk four beers before attending one of the February 7 hearings. He also admitted drinking four beers before attending the grievance committee hearing, and was hostile, abrasive, arid belligerent.
—Price pled nolo contendere on February 7, 1991, to driving while under the influence of alcohol on January 23.
—Federal Bankruptcy Court initiated an investigation into Price’s conduct but discontinued its efforts when Price notified the court through its grievance committee that he intended to close out his practice.
Following a hearing, the referee recommended that Price be found guilty of violating the following provisions of the Rules Regulating The Florida Bar: rule 4-1.3 (for failing to act with reasonable diligence and promptness in representing a client), and *70rule 4 — 3.5(c) (for engaging in conduct intended to disrupt a tribunal). Prior to recommending discipline, the referee considered the fact that Price had been disciplined before. See The Florida Bar v. Price, 569 So.2d 1261 (Fla.1990) (public reprimand for engaging in conduct prejudicial to the administration of justice, neglecting a legal matter, and failing to seek the objectives of his client through available means). The referee also noted that Price failed to respond promptly to the referee’s request for an evaluation by the Florida Lawyers’ Assistance Program concerning alcohol dependency. The referee recommended that Price be publicly reprimanded; that he be suspended for ninety-one days and thereafter until he can show that he has completed an appropriate evaluation and treatment program for drug and alcohol dependency; and that he pay the costs of these proceedings.
We approve the referee’s recommended findings of guilt and discipline. We hereby reprimand T. Michael Price and suspend him from the practice of law for ninety-one days and thereafter until he can show that he has satisfactorily completed an evaluation and course of treatment for substance abuse approved by The Florida Bar. Reinstatement may be conditioned on • continued participation in a Bar-approved substance abuse program. The suspension will begin thirty days from the filing of this opinion so that Price can close out his practice and protect the interests of existing clients. If Price notifies this Court in writing that he is no longer practicing and does not need the thirty days to protect existing clients, this Court will enter an order making the suspension effective immediately. Price shall accept no new business from the date this opinion is filed. Judgment for costs in the amount of $4,495.54 is entered in favor of The Florida Bar against T. Michael Price, for which sum let execution issue.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.